Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action on the merits and in response to the preliminary amendment filed 02/18/2020 for Application No. 16/639,784. By the amendment, claims 1-16 are pending with claim 15 being amended. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 02/18/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 7, 11 and 14-16 recite the term "walk”, “walks” or “walking” in the claims. It is awkwardly worded and unclear what is meant by irreversibly walk(s) out or walking when the armature assembly is 
Claims 2-16 are also rejected because they depend from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 15 and 16 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Maschf (DE1286839B, machine translation, hereinafter “Maschf”).
Regarding claim 1, Mascf discloses an adjustable armature assembly (see at least Figures 1-4, comprising: 
an armature hub (1) configured to couple to a shaft, the armature hub (1) comprising a cover side and a plate side; 
an armature plate (5) movable with respect to the armature hub, the armature plate comprising at least one pin-receiving hole (i.e., where bolt or pin 11 is received, not labeled), the pin-receiving hole positioned to face the plate side of the armature hub; 
a spring assembly (17) coupling the plate side of the armature hub to the armature plate; 
a control pin (11) mounted in the pin-receiving hole, the control pin comprising a control pin head extending out of the pin-receiving hole (see Figure 1), 
wherein the armature plate (5) is configured to irreversibly walk out away from the armature hub (1) when the armature assembly is engaged.

11, Mascf discloses the adjustable armature assembly of claim 1, 
wherein the armature plate (5) comprises a hub side and a coupling side, 
wherein the coupling side comprises friction material (paragraph [0007], i.e., friction materials on friction package, not labeled), and 
wherein the armature plate (5) irreversibly walks out away from the armature hub (1) when the friction material wears down (paragraph [0006]).

Regarding claim 15, Mascf discloses a clutch assembly comprising the adjustable armature assembly of any one of claim 1, the clutch assembly (see Figure 1) further comprising a rotor assembly (Figure 1 and paragraph [0011], i.e., made up of at least magnet body 1, hereinafter “RotorAssembly1”) the configured for rotation and a magnet assembly (i.e., made up of at least magnet coil 2) configured to engage the armature assembly (i.e., made up of at least armature plate 5) by attracting the armature plate (5) towards the rotor assembly (RotorAssembly1).

Regarding claim 16, Mascf discloses the clutch assembly of claim 15, wherein the rotor assembly (RotorAssembly1) comprises a coupling surface (paragraph [0011], e.g., friction faces) that is configured to wear down when the armature plate (5) couples to the coupling surface, and wherein the armature plate (5) irreversibly walks out away from the armature hub (1) when the coupling surface wears down (see at least paragraphs [0006] and [0011]).

	
Allowable Subject Matter
Claims 2-10 and 12-14 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655